BY THE COURT.
Epitomized Opinion
First Publication of this Opinion
This is an original action in mandamus, in which relator prayed for a writ to comimand the defendant, City Building Inspector of Warren, O., to issue it a permission to construct a service station. It appears from the pleadings that another action was pending in the Common Pleas of Trumbull county, brought by the city against the relator, in which a temporary injunction had been issued by the court restraining the relator from proceeding with this construction, and was in full force and effect. In this action the relator had filed an answer.
It is the opinion of this court that the action herein can be fully tried and determined in that action, and that this wr.it should not be issued because the relator has therein a plain and adequate remedy which may be obtained in that action.